Title: To James Madison from William Irvine, 5 May 1801 (Abstract)
From: Irvine, William
To: Madison, James


5 May 1801, Philadelphia. Introduces Oliver Pollock, who contends that the government owes him for past service. “Humanity obliges men to notice with attention, claims of the distressed, which he is most certainly, but whether the public are under any obligation to him is the question; he says he only wishes a full & impartial enquiry.”
 

   
   RC (DLC). 1 p.; docketed by JM.



   
   Pollock’s plight was well known to JM, since the former agent’s Revolutionary War claims were made when JM served in the Continental Congress (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 3:98–99 and n. 1).


